Exhibit 10.13
Primo Water Corporation
Non-Employee Director Compensation Policy
In general, director compensation will be approximately 50% Cash and 50% Equity.
Cash retainers will be paid, and equity grants will be made, on the first
business day following the company’s annual meeting of stockholders. Meeting
fees will be paid within a reasonable period after the applicable meeting date.
Cash Component — approximately $25,000 per year, depending on committee roles
and meetings attended:

     
Retainer:
  $2.5K per year for non-committee chairs
 
   
 
  $5.0k per year for committee chairs
 
   
Attendance:
  $2.5k per meeting for in person regularly scheduled board meetings
 
   
 
  $1.0k for telephonic attendance
 
   
 
  $1.0k for ad hoc scheduled telephonic special board meetings
 
   
Committee Mtgs:
  $1.0k per attendance each regularly scheduled committee mtg.
 
   
 
  $0.5k for each ad hoc committee mtg telephonic
 
    Anticipated Meeting Schedule
Audit:
  4 times/year, prior to each board meeting
 
   
 
  1 additional meeting for annual audit review with auditors
 
   
Governance:
  2 time/year, but initially meet prior to each board meeting for the first year
 
   
Compensation:
  2 time/year
 
    Equity Component — $25,000 per year:
 
    50% Restricted Stock
 
    50% Stock Options (valued using Black Scholes)
 
    Vesting after 1 year and 1 day

 

